                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


OSCAR ALEXIS GONZALEZ AGUILAR,

         Petitioner,1

v.                                                                                    No. 1:19-cv-0412 WJ/SMV

CHAD F. WOLF,2 MATTHEW T. ALBENCE,
WILLIAM P. BARR, JOSE M. CORREA,3
DEAN KING, and CHAD MILLER,

         Respondents.

                      MEMORANDUM OPINION AND ORDER ADOPTING
                      MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
                         RECOMMENDED DISPOSITION TO DENY
                        PETITION FOR A WRIT OF HABEAS CORPUS

         THIS MATTER is before the Court on the Petition for a Writ of Habeas Corpus (Doc. 1),

filed May 3, 2019, by Petitioner Oscar Alexis Gonzalez Aguilar (“Petitioner”). The Court referred

this Petition to the Honorable Stephan M. Vidmar, United States Magistrate Judge, for proposed

findings and a recommended disposition, on May 8, 2019. (Doc. 3). Having reviewed the Parties’

briefing and considered the applicable law, the Court finds that Petitioner’s objections to the




1
  Petitioner identifies as female and uses the first name Kelly and female pronouns. (Doc. 1 at 2 n.1.) As the magistrate
judge did, the Court will refer to Petitioner as “she” or “her.”
2
  Kevin McAleenan, previously named as Respondent, resigned as the Acting Secretary of Homeland Security, and
the President appointed Chad F. Wolf as the Acting Secretary of Homeland Security on November 13, 2019. See
Chad F. Wolf, Homeland Security (Nov. 13, 2019), https://www.dhs.gov/person/chad-f-wolf. Pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure, Chad F. Wolf should be substituted for McAleenan as a Respondent in this
suit. See Fed. R. Civ. P. 25(d).
3
  Petitioner originally named Floyd Sam Farmer as a Defendant in this case. Jose M. Correa is Farmer’s successor as
Acting Field Office Director at the El Paso Field Office of U.S. Immigration and Customs Enforcement. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Jose M. Correa should be substituted for Farmer as a Respondent
in this suit. See Fed. R. Civ. P. 25(d).
Proposed Findings and Recommended Disposition (“PFRD”) are OVERRULED, the PFRD is

ADOPTED, and the Petition is, therefore, DENIED.

                                       BACKGROUND

A.     Factual Background

       Petitioner is a transgender woman fleeing persecution in her home country of Honduras.

(Doc. 1 at 2, 5–6.) She arrived at the U.S. border on or about June 16, 2014, at the age of 17,

seeking asylum. Id. at 6; (Doc. 24 at 2.) However, she had no valid entry documents, so the

government detained her. (Doc. 24-1 at 2.) In 2014, the government released her from custody

on an Order of Release on Recognizance, allowing her to live in the United States while her asylum

claim remained pending. Id. Petitioner traveled to Louisiana in 2017, where she was arrested and

charged with prostitution and crimes against nature.      Id.   Louisiana authorities transferred

Petitioner to Immigration and Customs Enforcement (“ICE”) custody on August 31, 2017. Id.

at 3. ICE revoked her Order of Release on Recognizance and detained her under 8 U.S.C.

§ 1225(b)(2)(A) as an alien seeking admission into the United States. Id.

B.     Procedural Background

       Petitioner remains in custody. Id. The Department of Homeland Security denied her

requests for parole or to be released on her own recognizance. (Doc. 1 at 8–9.) In May of 2018,

an immigration judge denied Petitioner’s asylum claim and ordered her removed to Honduras.

(Doc. 24-1] at 3.) The Board of Immigration Appeals affirmed the denial of her asylum claim and

the order of removal. Id.

       Petitioner appealed the Board of Immigration Appeals’ decision to the Tenth Circuit.

Gonzalez Aguilar v. Barr, No. 18-9570 (10th Cir. filed Nov. 18, 2018). On December 17, 2018,
                                                2
the Tenth Circuit granted her motion to stay her removal, noting that she is likely to succeed on

the merits of her appeal. Gonzalez Aguilar, No. 18-9570 (Doc. 010110098599 at 1.) The Tenth

Circuit has yet to rule on Petitioner’s appeal and she remains detained.

       Petitioner filed her Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 in this

Court on May 3, 2019. (Doc. 1.) She argued that her continued detention violates the Fifth

Amendment’s Due Process Clause, which allegedly compels the government either to release her

or provide her with an individualized bond hearing to determine whether she presents a flight risk

of danger to the community. See id. at 2. Respondents argued that because Petitioner has not been

admitted into the United States, she is an arriving alien who has no Fifth Amendment right to

release or a bond hearing. (Doc. 24 at 4–7 (citing Shaughnessy v. United States ex rel. Mezei, 345

U.S. 206 (1953)).) They also argued, inter alia, that her detention does not violate the Fifth

Amendment because the government will not detain her indefinitely. Id. at 7–9.

       In her Reply, Petitioner advanced two arguments relevant here. First, she argued that courts

“routinely [find] that lengthy immigration detention is subject to due[-]process limits.” (Doc. 26

at 2.) Second, she argued that the Supreme Court’s recent decision in Jennings v. Rodriguez

“indicates that the constitutional rights of arriving aliens subject to prolonged detention is a closer

question” than Respondents suggested. Id.

C.     The Magistrate Judge’s Proposed Findings and Recommended Disposition

       The magistrate judge issued his PFRD on November 8, 2019. (Doc. 27.) He recommended

that the Court deny the Petition because Petitioner is an arriving alien, and as such, is owed only

the procedural due-process protections as required by statute. Id. at 18–19. The magistrate judge

began by analyzing the statutory structure applicable to Petitioner. See id. at 4–6. He noted that
                                                  3
Petitioner is an arriving alien because she was detained while seeking admission to the United

States and has never lawfully been admitted into the United States.4 Id. at 5. The government has

detained her under 8 U.S.C. § 1225(b)(2), which mandates the detention of aliens for removal

proceedings if an immigration officer determines that the aliens are not entitled to be admitted to

the United States. Id. (citing Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018)). The magistrate

judge explained that though the relevant immigration statutes permit the government to allow

arriving aliens within U.S. borders—for example, by using the parole authority to permit an alien

to live in the United States for humanitarian reasons—“such aliens are legally considered to be

detained at the border and hence as never having effected entry into this country.” Id. at 6 (quoting

Gisbert v. U.S. Att’y Gen., 988 F.2d 1437, 1440 (5th Cir. 1993)). He concluded that no statutory

provision compelled Petitioner’s release or a bond hearing. Id. (citing Jennings, 138 S. Ct. at 842–

46).

        The magistrate judge then discussed the reach of the Fifth Amendment Due Process Clause.

He stated, “The scope of an alien’s constitutional rights often depends on her immigration status.”

Id. at 7. For example, though permanent resident aliens lawfully in the United States have the

same due-process rights as U.S. citizens, arriving aliens do not necessarily have all of these rights.

Id. at 7–8. He began by analyzing the primary case relied upon by Respondents to argue that

Petitioner possesses a limited set of due-process rights: Shaughnessy v. United States ex rel. Mezei.

There, an alien attempted to re-enter the United States after having been outside the country for


4
  Arriving aliens are defined as aliens seeking admission into the United States. See 8 U.S.C. § 1225(b) (2018); 8
C.F.R. § 1.2 (2019). Non-arriving aliens, on the other hand, include “lawful permanent residents, noncitizens who
have valid visas, noncitizens who have overstayed their visas, and noncitizens who have otherwise entered the
territorial boundaries without inspection by a federal agent.” Clerveaux v. Searls, No. 18-CV-1131, 2019 WL
3457105, at *6 (W.D.N.Y. July 31, 2019).
                                                        4
19 months. 345 U.S. at 208. Upon his return, he was excluded from the United States and detained

because his entry would have compromised national security. Id. The United States attempted to

remove him, but no other country would accept him; his detention thus became indefinite. Id.

at 208–09. Mezei sought habeas relief, but the Supreme Court rejected it, emphasizing his status

as an arriving alien. According to the Supreme Court, for an alien “on the threshold of initial

entry . . . ‘Whatever the procedure authorized by Congress is, it is due process as far as an alien

denied entry is concerned.’” Id. at 212 (emphasis added) (quoting United States ex rel. Knauff v.

Shaughnessy, 338 U.S. 537, 544 (1950)). Because the Attorney General declined to release Mezei

on bond, and the relevant statutes required nothing more, the Supreme Court found that Mezei’s

continued exclusion did not deprive him of any statutory or constitutional right. Id. at 212–16.

       Next, the magistrate judge discussed the Tenth Circuit’s treatment of Mezei. (Doc. 27 at 9–

13.) First, in Rodriguez-Fernandez v. Wilkinson, the Tenth Circuit granted an arriving alien’s

petition for a writ of habeas corpus. There, immigration officials determined that an arriving alien,

Rodriguez-Fernandez, was not entitled to enter the United States and detained him under

§ 1225(b). 654 F.2d 1382, 1384 (10th Cir. 1981). Because his home country of Cuba would not

accept him, his detention became indefinite.         See id. at 1384, 1389.   Rodriguez-Fernandez

petitioned the court for his release. See id. at 1385. The government argued that, under Mezei,

Rodriguez-Fernandez’s status as an arriving alien required that he be given only the process as

outlined in the relevant immigration statutes. See id.

       The Tenth Circuit construed the applicable statutes to require Rodriguez-Fernandez’s

release. Id. at 1386. It then explained, “Nevertheless, it seems important to discuss the serious

constitutional questions involved if the statute were construed differently.” Id. The Tenth Circuit
                                                 5
disagreed with the government’s interpretation of Mezei. It noted that “Mezei has been criticized

as the nadir of the law with which the opinion dealt.” Id. at 1388. The Tenth Circuit stated that

the government could not execute Rodriguez-Fernandez simply because Cuba would not accept

him back if the United States tried to remove him. Id. at 1387. Finding that due process had

evolved to grant aliens more rights than they had at the time the Supreme Court decided Mezei,

and finding that international law counseled against Rodriguez-Fernandez’s continued detention,

the Tenth Circuit ordered his release.       Id. at 1388–90.    The magistrate judge noted that

“Rodriguez-Fernandez therefore suggests that the United States cannot indefinitely detain [aliens]

without running afoul of the Due Process Clause.” (Doc. 27 at 11.)

       The magistrate judge continued, however, by finding that the Tenth Circuit, after

Rodriguez-Fernandez, has still relied on Mezei’s statement that arriving aliens enjoy only the

process accorded to them by Congress. Id. For example, in Sierra v. INS, the government detained

Sierra (an arriving alien) after he was disciplined for fighting while on parole.         258 F.3d

1213, 1215–16 (10th Cir. 2001). Shortly thereafter, the government ordered him deported, but his

home country of Cuba refused to accept him. Id. Though Sierra was granted parole during his

detention, the government revoked it, and none of his later requests for parole succeeded. Id.

at 1216. He then filed a habeas petition challenging the government’s decisions to deny him parole

under the procedural component of the Due Process Clause. See id. at 1216, 1218. He argued that

the decision to revoke his parole without a hearing, and the decision to revoke his parole while his

appeal of the disciplinary decision was pending, violated his procedural due-process rights. See

id. at 1215–16.

       The Tenth Circuit rejected Sierra’s challenge. It stated,
                                                 6
                 Although he has been physically present in the United States . . . Sierra is
         “legally considered to be detained at the border and hence as never having effected
         entry into this country.” The Due Process Clause does not provide him a liberty
         interest in being released on parole. Ordinarily, then, “[w]hatever the procedure
         authorized by Congress is, it is due process as far as an alien denied entry is
         concerned.”

Id. at 1218 (citation omitted) (first quoting Gisbert, 988 F.2d at 1440; and then quoting Knauff,

338 U.S. at 544). The Tenth Circuit then found that the government complied with the relevant

statutory procedures when denying Sierra’s parole applications.                       Id. at 1218–20.        Because

“[n]either the statutes nor the governing regulations” required additional procedures beyond those

that Sierra received, “[t]he lack of a hearing and opportunity to await the disciplinary appeal . . .

[did] not deny Sierra the due process of law.” Id. at 1219–20. The Tenth Circuit distinguished

Rodriguez-Fernandez in a footnote, stating that “[Sierra] did not involve, and we do not address,

a substantive due[-]process challenge to congressional legislation.” See id. at 1218 n.3 (citing

Rodriguez-Fernandez, 654 F.2d at 1387).

         The magistrate judge concluded that, based on Mezei, Knauff, Rodriguez-Fernandez, and

Sierra, an arriving alien has the Fifth Amendment “substantive[]due-process right to (at least) be

free from certain abuses while detained. However, an arriving alien has a procedural[]due-process

right only to the process accorded to her by Congress.” 5 (Doc. 27 at 13.) The magistrate judge




5
  The magistrate judge also analyzed more recent Supreme Court decisions, finding that none of them suggested that
arriving aliens enjoyed greater procedural due-process protection than what Congress provided to them in the relevant
statutes. See (Doc. 27 at 13–17 (first citing Zadvydas v. Davis, 533 U.S. 678 (2001); then citing Demore v. Kim, 538
U.S. 510 (2003); and then citing Jennings, 138 S. Ct. 830 (2018)).) In particular, the magistrate judge found persuasive
Zadvydas’ statement, “Although Mezei, like the present case, involves indefinite detention, it differs from the present
cases in a critical respect. As the Court emphasized [in Mezei], the [alien] . . . was ‘treated,’ for constitutional
purposes, ‘as if stopped at the border.’” (Doc. 27 at 15 (second alteration in original) (quoting Mezei, 345 U.S.
at 215).) The magistrate judge also found that Jennings expressly declined to discuss the constitutionality of prolonged
detentions of arriving aliens. Id. at 17.
                                                           7
found that numerous courts outside the District of New Mexico follow a similar rule. See id. at 13

n.12.

           The magistrate judge construed the Petition as challenging Petitioner’s detention on

procedural (not substantive) due-process grounds.6 Id. at 19, 22. Because the relevant statutes

required neither her release nor a bond hearing, the magistrate judge recommended that the Court

reject her procedural due-process challenge to her detention. Id. at 18–19. The magistrate judge

then recommended that, even if Petitioner had raised a substantive due-process challenge, the

Court       should      reject    it   because       Petitioner’s     case     is   readily        distinguishable   from

Rodriguez-Fernandez: Petitioner will not be detained indefinitely because she has not alleged that

Honduras would refuse to accept her if the United States tried to remove her. Id. at 22.

           Petitioner timely objected to the PFRD on November 22, 2019. (Doc. 28.) Respondents

responded on December 5, 2019. (Doc. 29.)

                                                 LEGAL STANDARD

           Federal Rule of Civil Procedure 72(b) governs objections to a magistrate judge’s PFRD on

a dispositive issue. Rule 72(b)(2) provides that a party may file written objections to a PFRD no

later than 14 days after service of the PFRD. Fed. R. Civ. P. 72(b)(2). After receiving objections,

“[t]he district judge must determine de novo any part of the magistrate judge’s disposition that has

been properly objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).



6
    As Petitioner does not object to this characterization of her Petition, the Court adopts it.
                                                               8
       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn,

474 U.S. 140, 147 (1985).        “[A] party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th

Cir. 1996). Under the firm waiver rule, “theories raised for the first time in objections to the

magistrate judge’s report are deemed waived.” United States v. Garfinkle, 261 F.3d 1030, 1030–

31 (10th Cir. 2001).

                                          DISCUSSION

       Petitioner argues that the magistrate judge erred for six reasons. First, she argues that the

magistrate judge improperly relied on dicta in Mezei to find that arriving aliens are due only the

process codified in the related immigration statutes. (Doc. 28 at 2–3.) Second, she argues that

Mezei’s alleged dicta only applies to aliens suspected of being a danger to national security. Id.

at 4. Third, she argues that Mezei does not apply to aliens who request release from detention. Id.

at 3–4. Fourth, she contends that dicta from the Tenth Circuit in Rodriguez-Fernandez narrowed

the applicability of Mezei to situations not present here. See id. at 5–6. Fifth, she argues that the

magistrate judge’s application of Sierra is at odds with Rodriguez-Fernandez and that Sierra is

distinguishable. Id. at 6–7. Finally, she argues that a “rising tide of jurisprudence” supports

“finding prolonged detention of arriving aliens unconstitutional.” Id. at 7–8.




                                                  9
A.       The Court declines to consider Petitioner’s first three arguments because she waived
         them.

         The United States argued in its Response that Mezei compelled the Petition’s denial,

(Doc. 24 at 5–10.), and Petitioner made two—and only two—arguments against it in her Reply:

(1) other courts have found that “lengthy immigration detention is subject to due process limits,”

and (2) the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), “left

undecided the question of constitutional due[-]process limits of detention for arriving aliens.”

(Doc. 26 at 2–3.) She did not argue that Mezei’s statement that arriving aliens are due only the

statutory process is dicta, nor that Mezei applied only to aliens considered threats to national

security, nor that Mezei’s language did not apply to her because she requested release from

detention.7 See (Doc. 26.) Under the firm waiver rule, because she raised these legal theories for

the first time in her Objections, they are waived. See Garfinkle, 261 F.3d at 1030–31.

B.       Petitioner’s remaining arguments lack merit.

         In her fourth and fifth objections to the PFRD, Petitioner argues that the magistrate judge

misapplied dicta in Rodriguez-Fernandez suggesting that courts should not interpret Mezei

broadly, instead relying on language in Sierra that Petitioner contends does not limit


7
  Petitioner did say in her Reply, “Respondents rely on a 1953 Cold War-era national security case to argue for [her]
lack of due[-]process rights.” (Doc. 26 at 3 (citing Mezei, 345 U.S. 206).) Yet, she never argued, as she does now,
that Mezei only applied to cases involving alleged threats to national security. Moreover, no indication exists that the
aliens in Sierra or other cases threatened national security, and courts still applied Mezei’s rule to them. See Sierra,
258 F.3d at 1216; see also Hoyte-Mesa v. Ashcroft, 272 F.3d 989, 991–92 (7th Cir. 2001); Poonjani v. Shanahan, 319
F. Supp. 3d 644, 647–49 (S.D.N.Y. 2018); Castellar v. McAleenan, 388 F. Supp. 3d 1218, 1244–46 (S.D. Cal. 2019).
For example, Zadvydas never indicated that the non-arriving aliens at issue there were threats to national security, but
rather than distinguishing Mezei on this ground, the Supreme Court “reaffirmed its decision in Mezei,” Hoyte-Mesa,
272 F.3d at 991, emphasizing that the non-arriving aliens in that case presented “a very different question” than the
detention of arriving aliens who had lesser procedural due-process rights—while simultaneously showing that Mezei’s
territorial analysis is not, as Petitioner argues, dicta. Zadvydas, 533 U.S. at 682; see id. at 694 (“[B]oth this Court’s
rejection of Mezei’s challenge to the procedures by which he was deemed excludable and its rejection of his challenge
to continued detention rested upon a basic territorial distinction.”).
                                                          10
Rodriguez-Fernandez’s application. (Doc. 28 at 5–7.) According to her, Rodriguez-Fernandez

“explained that Mezei must be construed in light of the unique facts of that case and evolving

notions of due process. The Magistrate Judge’s findings fail to heed that warning.” Id. at 6. The

magistrate judge rejected application of Rodriguez-Fernandez to the instant case for two reasons.

First, he noted that Petitioner brought a procedural due-process claim, and Rodriguez-Fernandez

applied only to substantive due-process claims. (Doc. 27 at 12–13.) Second, he found that even

if Rodriguez-Fernandez applied to this case, it would not compel Petitioner’s release because she

will not be detained indefinitely; unlike Rodriguez-Fernandez, the record contained no indication

that Honduras would not accept her if the United States tried to remove her. Id. at 22. For the

following reasons, I overrule Petitioner’s objections.

       Petitioner agrees that the Tenth Circuit decided Rodriguez-Fernandez on statutory, not

constitutional, grounds. (Doc. 28 at 5.) As the Tenth Circuit later recognized, “any discussion of

the constitutionality of indefinite detention in Rodriguez-Fernandez is dicta and is not binding.”

Ho v. Greene, 204 F.3d 1045, 1057 (10th Cir. 2000), overruling in part on other grounds

recognized by Riley v. INS, 310 F.3d 1253 (10th Cir. 2002).

       Moreover, the Court agrees with the magistrate judge that the Tenth Circuit later clarified

that Rodriguez-Fernandez’s dicta applied only to substantive due-process claims, not procedural

due-process claims. In Sierra, the Tenth Circuit analyzed an arriving alien’s continued detention

after he was ordered deported. 258 F.3d at 1216. The United States had detained Sierra for eight

years, and his home country refused to accept him. Id. If Rodriguez-Fernandez’s dicta governed

Sierra, it would have suggested releasing Sierra (or at least providing some relief to him), for

Rodriguez-Fernandez stated that the mere fact that a non-arriving alien’s home country refused to
                                                11
accept him did not justify his indefinite detention. See Rodriguez-Fernandez, 654 F.2d at 1387–

90.

       Yet, the Tenth Circuit did not apply Rodriguez-Fernandez’s dicta in Sierra.               It

distinguished substantive due-process challenges like that in Rodriguez-Fernandez from Sierra’s

procedural due-process challenge, citing Rodriguez-Fernandez’s statement that “Congress could

not order the killing of Rodriguez-Fernandez and others in his status on the ground that Cuba could

not take them back.” Sierra, 258 F.3d at 1218 n.3 Unlike the hypothetical substantive due-process

case of the United States’ executing an alien because it could not remove him, Sierra, like the

instant case, involved a procedural due-process challenge to the decision to continue to detain an

arriving alien. See id. at 1217–18, 1218 n.3. As Sierra received the process outlined by the

relevant parole statutes, the Tenth Circuit rejected his challenge to his detention under the Due

Process Clause. Id. at 1218–20.

       Sierra, rather than enlarging Rodriguez-Fernandez’s dicta, narrowed it. It stated that

Mezei’s rule “applies to procedural due[-]process challenges,” but not substantive due-process

claims. Id. at 1218 n.3. Rodriguez-Fernandez’s warnings about broadly interpreting Mezei arose

in the context of substantive due-process claims—where the government could severely restrict

life or liberty.    Id.    The magistrate judge did not “fail to heed,” (Doc. 28 at 6.),

Rodriguez-Fernandez’s warnings; he properly cabined those warnings to substantive due-process

claims, just as Sierra did. Though Petitioner notes that the Tenth Circuit decided Sierra on

statutory, not constitutional, grounds, for the above reasons, and because it represents a more




                                                12
recent discussion of the subject than Rodriguez-Fernandez, the Court finds Sierra’s discussion on

the limits of Mezei more persuasive than Rodriguez-Fernandez’s discussion.8

        Moreover, the Court agrees with the magistrate judge that Rodriguez-Fernandez is

distinguishable from the instant case. The United States argued, the magistrate judge found, and

Petitioner does not contest that the government will not indefinitely detain her. See (Doc. 24 at 9–

10.); (Doc. 27 at 22–23.); (Doc. 28.) In Rodriguez-Fernandez, the United States had attempted to

remove the alien but continued to detain him after his home country refused to accept him. 654

F.2d at 1387. Stressing that his continued detention constituted an indefinite detention, the Tenth

Circuit stated that such indefinite detention likely violated the Due Process Clause. See id.

at 1386–89. Yet, the magistrate judge found that, unlike Rodriguez-Fernandez, no allegations here

suggest that the government will detain Petitioner indefinitely; she does not, for example, allege

that Honduras would not accept her if the United States tried to remove her. (Doc. 27 at 22–23.)

Thus, the magistrate judge found that Petitioner failed to show that the government will

indefinitely detain her. See id. Petitioner’s detention will end either when the government grants

her asylum or when it removes her, and Petitioner identifies no Tenth Circuit or Supreme Court

case holding that such detention violates the Due Process Clause. See Mwangi v. Terry, 465 F.

App’x 784, 787 (10th Cir. 2012) (“[T]here is no indication that Mr. Mwangi is unremovable,

whether it be for lack of a repatriation agreement or because his designated country will not accept

him. Under these circumstances, Mr. Mwangi’s detention is not indefinite.”); Marczak v. Greene,


8
 Additionally, other courts disagree with Rodriguez-Fernandez’s dicta, further casting doubt on whether the Tenth
Circuit would continue to adhere to it. See, e.g., Jean v. Nelson, 727 F.2d 957, 974–75 (11th Cir. 1984) (“[W]e
detect . . . significant problems that prevent us from endorsing the [T]enth [C]ircuit’s reasoning. [One problem]—
which is controlling from our point of view—is that it cannot be reconciled with the Supreme Court’s decision in
Mezei, which held that an excludable alien could not challenge his continued detention without a hearing.”).
                                                       13
971 F.2d 510, 514 n.7 (10th Cir. 1992); see also Amanullah v. Nelson, 811 F.2d 1, 9 n.4 (1st Cir.

1987) (“[Rodriguez-Fernandez’s] detention had become ‘imprisonment . . . prolonged;

perhaps . . . permanent.’    In contrast, the present petitioners are still in the midst of

exclusion/asylum proceedings; their detention, pending resolution of such ongoing matters, is in

no veridical sense ‘indefinite or permanent.’” (first quoting Rodriguez-Fernandez, 654 F.2d

at 1385; and then quoting Bertrand v. Sava, 684 F.2d 204, 207 n.6 (2d Cir. 1982))); In re Pierre,

605 F. Supp. 265, 268 (E.D. Pa. 1985) (holding that the petitioner’s incarceration, unlike

Rodriguez-Fernandez, “is not of indefinite duration; he remains incarcerated only until a final

determination of his application for asylum has been rendered. Thereafter, he will be free to live

in the United States or he will be deported.”). The Court therefore overrules Petitioner’s fourth

and fifth objections to the PFRD.

       In Petitioner’s final objection, she argues that Rodriguez-Fernandez requires courts to

construe Mezei in light of “evolving notions of due process.” (Doc. 28 at 6.) She argues that a

“rising tide of due[-]process jurisprudence [suggests that] prolonged detention of arriving aliens

[is] unconstitutional.” Id. at 7. The magistrate judge found that though Petitioner cited to

persuasive authority allegedly agreeing with this proposition, she failed to explain why the Court

should adopt it in this instance. He found that she simply argued in a conclusory fashion that

because other courts found that Due Process Clause required the United States to provide arriving

aliens with bond hearings, this Court should follow suit. (Doc. 27 at 19 n.17.) The magistrate

judge also noted that numerous courts have held the opposite, finding that that Due Process Clause

does not entitle arriving aliens to release from detention or to bond hearings. See id. at 13 n.12.


                                                 14
       The Court declines to hold that evolving notions of due process compel Petitioner’s release

or the provision of a bond hearing. Though some courts have so held, numerous other courts

disagree, including the Supreme Court in Mezei and Knauff. See Hoyte-Mesa v. Ashcroft, 272 F.3d

989, 991 (7th Cir. 2001); Gisbert v. U.S. Att’y Gen., 988 F.2d 1437, 1442–43 (5th Cir. 1993);

Castellar v. McAleenan, 388 F. Supp. 3d 1218, 1244–46 (S.D. Cal. 2019); Poonjani v. Shanahan,

319 F. Supp. 3d 644, 650 (S.D.N.Y. 2018); Aracely, R. v. Nielsen, 319 F. Supp. 3d 110, 144–45

(D.D.C. 2018); United States v. Gandara-Delgado, No. 15-cr-0896 RB, 2015 WL 12861153, at *2

(D.N.M. June 16, 2015); see also Perez-Diago v. Gunja, 261 F. Supp. 2d 1246, 1248–49 (D. Colo.

2003). The magistrate judge relied on these cases to find that the Due Process Clause does not

entitle Petitioner to release or a bond hearing, (Doc. 27 at 13 n.12.), and Petitioner fails to

meaningfully respond to any of them. At most, Petitioner can show that courts sharply disagree

about the reach of the Due Process Clause as applied to arriving aliens. Given such disagreement,

Petitioner fails to show that due process has evolved to the point where it compels her release or a

bond hearing. Petitioner’s sixth objection is overruled.

       “While Mezei may be under siege, it is still good law, and it dictates that for an alien who

has not effected an entry into the United States, ‘[w]hatever the procedure authorized by Congress

is, it is due process as far as an alien denied entry is concerned.’” Aracely, R., 319 F. Supp. 3d

at 145 (alteration in original) (quoting Mezei, 345 U.S. at 212); see Chi Thon Ngo v. INS, 192 F.3d

390, 396 (3d Cir. 1999) (“Mezei has been much criticized, but has remained a governing precedent

and has been applied, with some modifications, in most of the leading cases.” (footnote omitted)).

Mezei and its progeny do not hold that Petitioner has no due-process rights; rather, the applicable

statutory process shapes her procedural due-process rights. Because Petitioner has no statutory
                                                15
right to release or a bond hearing, see Jennings, 138 S. Ct. at 842, she has no due-process right to

the relief requested.9 The Court therefore adopts the magistrate judge’s recommendation that the

Petition be denied.10

                                                 CONCLUSION

         IT IS THEREFORE ORDERED that Petitioner’s Objections to Magistrate Judge’s

Proposed Findings & Recommended Disposition (Doc. 28) are OVERRULED and the PFRD

(Doc. 27) is ADOPTED.

         IT IS FURTHER ORDERED that Petitioner’s Petition for a Writ of Habeas Corpus

(Doc. 1) is DENIED.


                                                       __________________________________________
                                                       CHIEF UNITED STATES DISTRICT JUDGE




9
  The Court denies Petitioner’s request for release for an additional reason: Petitioner failed to identify the authority
that permits the Court to order her release and fails to argue why she should be released. In her Petition, she merely
stated in a conclusory fashion, “Given the constitutional limits of prolonged detention, due process requires that
Ms. Gonzalez Aguilar, who has been detained for almost 20 months, be released from detention.” (Doc. 1 at 13.) The
magistrate judge recommended finding that “[t]hough Petitioner appears to vaguely request that the Court ‘order
immediate release[,] the Petitioner has failed to identify which claim would entitle [her] to such relief, nor is such a
claim apparent to the Court.’” (Doc. 27 at 22 (quoting Hernandez v. Decker, No. 18-CV-5026 (ALC), 2018 WL
3579108, at *6 n.6 (S.D.N.Y. July 25, 2018)).) Petitioner neither objects to this recommendation nor identifies the
authority that permits the Court to release her immediately. The Court therefore would decline to order this relief
even if Petitioner persuaded it that the magistrate judge erred in his analysis of Mezei and other relevant precedent.
10
   In her Objections, Petitioner seems to resurrect her argument that Jennings suggests that the Supreme Court would
reject application of Mezei to arriving aliens like herself. See (Doc. 28 at 4.) Yet, as the magistrate judge noted,
Jennings expressly declined to decide the constitutionality of the prolonged detention of arriving aliens. Jennings,
138 S. Ct. at 851.
                                                          16
